DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 17-30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (hereinafter Zhou) (U.S. Patent Application Publication # 2019/0075014 A1) in view of CHA et al. (hereinafter Cha) (U.S. Patent Application Publication # 2021/0376894 A1).
Regarding claims 1 and 27, Zhou teaches an apparatus and method of wireless communications at a user equipment (UE) (wireless device, figure 4), comprising: 
receiving control signaling (DCI) indicating a configuration for uplink beam management (uplink beam management) for use in response to a downlink beam failure detection in a deployment configuration where uplink beams of the UE are decoupled from downlink beams of the UE; and performing a downlink beam failure recovery procedure based at least in part on a downlink beam failure of a downlink beam of the UE ([0153]; [0185]; [0188]; [0192]; [0204]; teaches receiving a DCI indicating a configuration for uplink beam management and performing downlink beam failure recovery). 
However, Zhou may not explicitly disclose reconfiguring an uplink beam based at least in part on the configuration and the downlink beam failure recovery procedure.
Nonetheless, in the same field of endeavor, Cha teaches and suggests reconfiguring an uplink beam based at least in part on the configuration and the downlink beam failure recovery procedure ([0501]; [0504]; teaches reconfiguring/changing the UL beams based on the configuration indicated in DCI signaling and BFR procedure).
Therefore, it would have been obvious to a person of ordinar1y skill in the art before the effective filing date of the claimed invention to incorporate changing the UL beams based on the configuration indicated in DCI signaling and BFR procedure as taught by Cha with the method and apparatus for uplink beam management as disclosed by Zhou for the purpose of performing beam-related reporting, as suggested by Cha.

Regarding claims 2 and 28, Zhou discloses the claimed invention, but may not expressly disclose reconfiguring the uplink beam based at least in part on a rule indicated by the configuration.
Nonetheless, Cha further teaches and suggests reconfiguring the uplink beam based at least in part on a rule indicated by the configuration ([0501]; [0504]; teaches reconfiguring/changing the UL beams based on the configuration indicated in DCI signaling and BFR procedure).

Regarding claims 3 and 29, Zhou, as modified by Cha, further teaches and discloses determining that the uplink beam corresponds to a downlink reference signal associated with the detected downlink beam failure; and resetting the uplink beam based at least in part on the determining and the rule ([0144]; [0183]; teaches downlink reference signal for beam failure recovery).

Regarding claim 4, Zhou, as modified by Cha, further teaches and discloses resetting the uplink beam to a beam used for a previous random access transmission ([0152]; [0184]; teaches using PRACH).

Regarding claim 5, Zhou discloses the claimed invention, but may not expressly disclose resetting the uplink beam to a new candidate beam.
Nonetheless, Cha further teaches and suggests resetting the uplink beam to a new candidate beam ([0501]; [0504]; teaches setting new beam).

Regarding claim 6, Zhou discloses the claimed invention, but may not expressly disclose determining that the uplink beam corresponds to an uplink reference signal; and maintaining the uplink beam for uplink control channel transmissions after performing the downlink beam failure recovery procedure based at least in part on the determining and the rule.
Nonetheless, Cha further teaches and suggests determining that the uplink beam corresponds to an uplink reference signal; and maintaining the uplink beam for uplink control channel transmissions after performing the downlink beam failure recovery procedure based at least in part on the determining and the rule ([0521]; [0531]; teaches determining uplink reference signal).

Regarding claim 7, Zhou, as modified by Cha, further teaches and discloses wherein the rule indicated by the configuration indicates whether to reset the uplink beam based at least in part on a random access channel transmission beam used in the downlink beam failure recovery procedure ([0152]; [0184]; teaches using PRACH).

Regarding claim 17, Zhou, as modified by Cha, further teaches and discloses wherein the control signaling indicating the configuration for the uplink beam management comprises radio resource control signaling corresponding to a serving cell configuration, a bandwidth part configuration, a beam failure recovery configuration, an uplink control channel resource, or a combination thereof ([0153]; [0173]; [0204]; teaches the DCI indicating parameter information).

Regarding claim 18, Zhou, as modified by Cha, further teaches and discloses wherein the control signaling indicating the configuration for the uplink beam management comprises downlink control information signaling corresponding to the downlink beam failure recovery procedure, wherein the downlink control information signaling comprises a downlink control channel in a recovery search space identifier, an uplink grant, or a control channel reception ([0153]; [0173]; [0204]; teaches the DCI indicating parameter information).

Regarding claim 19, Zhou, as modified by Cha, further teaches and discloses wherein the control signaling indicating the configuration for the uplink beam management comprises a random access response message, a medium access control channel element signal, or a combination thereof ([0152]; [0184]; teaches using PRACH).

Regarding claim 20, Zhou discloses the claimed invention, but may not expressly disclose transmitting signaling indicating a capability of the UE to reconfigure the uplink beam based at least in part on the configuration and the downlink beam failure recovery procedure.
Nonetheless, Cha further teaches and suggests transmitting signaling indicating a capability of the UE to reconfigure the uplink beam based at least in part on the configuration and the downlink beam failure recovery procedure ([0505]; teaches indicating capability of the UE for configuring the uplink beam).

Regarding claim 21, Zhou, as modified by Cha, further teaches and discloses transmitting an uplink control channel transmission using the uplink beam ([0152]; [0197]; PUCCH).

Regarding claims 22 and 30, Zhou teaches an apparatus and method of wireless communications at a base station (base station, figure 1), comprising: transmitting, to a user equipment (UE) (wireless device, figure 4), control signaling (DCI) indicating a configuration for uplink beam management (uplink beam management) for use in response to a downlink beam failure detection in a deployment configuration where uplink beams of the UE are decoupled from downlink beams of the UE; and identifying a downlink beam failure recovery procedure based at least in part on a downlink beam failure of a downlink beam of the UE ([0153]; [0185]; [0188]; [0192]; [0204]; teaches receiving a DCI indicating a configuration for uplink beam management and performing downlink beam failure recovery).
However, Zhou may not explicitly disclose receiving an uplink signal from the UE on an uplink beam based at least in part on the configuration and the downlink beam failure recovery procedure.
Nonetheless, in the same field of endeavor, Cha teaches and suggests receiving an uplink signal from the UE on an uplink beam based at least in part on the configuration and the downlink beam failure recovery procedure ([0501]; [0504]; teaches reconfiguring/changing the UL beams based on the configuration indicated in DCI signaling and BFR procedure).
Therefore, it would have been obvious to a person of ordinar1y skill in the art before the effective filing date of the claimed invention to incorporate changing the UL beams based on the configuration indicated in DCI signaling and BFR procedure as taught by Cha with the method and apparatus for uplink beam management as disclosed by Zhou for the purpose of performing beam-related reporting, as suggested by Cha.

Regarding claim 23, Zhou discloses the claimed invention, but may not expressly disclose receiving the uplink signal from the UE, wherein the uplink signal is transmitted using a new candidate beam of the UE.
Nonetheless, Cha further teaches and suggests receiving the uplink signal from the UE, wherein the uplink signal is transmitted using a new candidate beam of the UE ([0501]; [0504]; teaches setting new beam).

Regarding claim 24, Zhou, as modified by Cha, further teaches and discloses receiving the uplink signal from the UE, wherein the uplink signal is transmitted using a beam used for a previous random access transmission of the UE ([0152]; [0184]; teaches using PRACH).

Regarding claim 25, Zhou discloses the claimed invention, but may not expressly disclose receiving signaling indicating a capability of the UE to reconfigure the uplink beam based at least in part on the configuration and a downlink beam failure recovery procedure.
Nonetheless, Cha further teaches and suggests receiving signaling indicating a capability of the UE to reconfigure the uplink beam based at least in part on the configuration and a downlink beam failure recovery procedure ([0505]; teaches indicating capability of the UE for configuring the uplink beam).

Regarding claim 26, Zhou, as modified by Cha, further teaches and discloses receiving an uplink control channel transmission from the UE using the uplink beam ([0152]; [0197]; PUCCH).

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (hereinafter Zhou) (U.S. Patent Application Publication # 2019/0075014 A1) in view of CHA et al. (hereinafter Cha) (U.S. Patent Application Publication # 2021/0376894 A1) in view of Yi et al. (hereinafter Yi) (U.S. Patent Application Publication # 2022/0264475 A1).
Regarding claim 8, Zhou, as modified by Cha, discloses the claimed invention, but may not expressly disclose receiving an indication of a path loss threshold.
Nonetheless, in the same field of endeavor, Yi teaches and suggests receiving an indication of a path loss threshold ([0179]; [0413]; [0419]; teaches indicating path loss (PL-RS)).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate indicating path loss as taught by Yi with the method and apparatus for uplink beam management as disclosed by Zhou, as modified by Cha, for the purpose of receiving configuration parameters, as suggested by Yi.

Regarding claim 9, Zhou, as modified by Cha, discloses the claimed invention, but may not expressly disclose identifying a candidate beam for the uplink beam based at least in part on the downlink beam failure recovery procedure; determining that a path loss measurement of the candidate beam exceeds the path loss threshold; and maintaining the uplink beam for uplink control channel transmissions after performing the downlink beam failure recovery procedure based at least in part on the determining and the rule.
Nonetheless, Yi further teaches and suggests identifying a candidate beam for the uplink beam based at least in part on the downlink beam failure recovery procedure; determining that a path loss measurement of the candidate beam exceeds the path loss threshold; and maintaining the uplink beam for uplink control channel transmissions after performing the downlink beam failure recovery procedure based at least in part on the determining and the rule ([0179]; [0413]; [0419]; [0436]; teaches indicating path loss (PL-RS) and identifying candidate beams).
.
Regarding claim 10, Zhou, as modified by Cha, discloses the claimed invention, but may not expressly disclose identifying a candidate beam for the uplink beam based at least in part on the downlink beam failure recovery procedure; determining that a path loss measurement of the candidate beam fails to satisfy the path loss threshold; and resetting the uplink beam to the candidate beam based at least in part on the determining and the rule.
Nonetheless, Yi further teaches and suggests identifying a candidate beam for the uplink beam based at least in part on the downlink beam failure recovery procedure; determining that a path loss measurement of the candidate beam fails to satisfy the path loss threshold; and resetting the uplink beam to the candidate beam based at least in part on the determining and the rule ([0179]; [0413]; [0419]; [0436]; teaches indicating path loss (PL-RS) and identifying candidate beams).

Regarding claim 11, Zhou, as modified by Cha, discloses the claimed invention, but may not expressly disclose wherein the rule indicates whether the UE is to reconfigure an uplink power control configuration of the uplink beam, an uplink path loss value of the uplink beam, or both.
Nonetheless, in the same field of endeavor, Yi teaches and suggests wherein the rule indicates whether the UE is to reconfigure an uplink power control configuration of the uplink beam, an uplink path loss value of the uplink beam, or both ([0180]; [0419]; [0500]; teaches indicating uplink transmission power and path loss (PL-RS)).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate indicating uplink transmission power and path loss as taught by Yi with the method and apparatus for uplink beam management as disclosed by Zhou, as modified by Cha, for the purpose of receiving configuration parameters, as suggested by Yi.

Regarding claim 12, Zhou, as modified by Cha, discloses the claimed invention, but may not expressly disclose determining that the uplink path loss value is based at least in part on path loss reference signal measurements corresponding to a path loss reference signal identifier corresponding to the uplink beam; and resetting the uplink path loss value based at least in part on a path loss value corresponding to a new candidate beam.
Nonetheless, Yi further teaches and suggests determining that the uplink path loss value is based at least in part on path loss reference signal measurements corresponding to a path loss reference signal identifier corresponding to the uplink beam; and resetting the uplink path loss value based at least in part on a path loss value corresponding to a new candidate beam ([0179]; [0413]; [0419]; [0436]; teaches indicating path loss (PL-RS) and identifying candidate beams).

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (hereinafter Zhou) (U.S. Patent Application Publication # 2019/0075014 A1) in view of CHA et al. (hereinafter Cha) (U.S. Patent Application Publication # 2021/0376894 A1) in view of Xu et al. (hereinafter Xu) (U.S. Patent Application Publication # 2022/0240193 A1).
Regarding claim 13, Zhou, as modified by Cha, discloses the claimed invention, but may not expressly disclose adjusting a transmit power control command of the uplink beam.
Nonetheless, in the same field of endeavor, Xu teaches and suggests adjusting a transmit power control command of the uplink beam ([0275]; [0449]; [0469]; teaches adjusting transmit power control command of the uplink beam).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate adjusting transmit power control command of the uplink beam as taught by Xu with the method and apparatus for uplink beam management as disclosed by Zhou, as modified by Cha, for the purpose of indicating power control, as suggested by Xu.

Regarding claim 14, Zhou, as modified by Cha, discloses the claimed invention, but may not expressly disclose receiving signaling indicating the transmit power control command, wherein the signaling comprises downlink control information or a random access response message.
Nonetheless, Xu further teaches and suggests receiving signaling indicating the transmit power control command, wherein the signaling comprises downlink control information or a random access response message ([0275]; [0449]; [0469]; teaches adjusting transmit power control command of the uplink beam).

Regarding claim 15, Zhou, as modified by Cha, discloses the claimed invention, but may not expressly disclose wherein adjusting the transmit power control command comprises: determining whether to adjust a delta power ramp-up parameter corresponding to the transmit power control command.
Nonetheless, Xu further teaches and suggests wherein adjusting the transmit power control command comprises: determining whether to adjust a delta power ramp-up parameter corresponding to the transmit power control command ([0309]; [0313]; [0469]; teaches adjusting transmit power control command of the uplink beam by determining power ramping factor).

Regarding claim 16, Zhou, as modified by Cha, discloses the claimed invention, but may not expressly disclose determining whether a random access transmission is transmitted using a receive beam corresponding to a new candidate beam, wherein determining whether to adjust the delta power ramp-up parameter is based at least in part on the random access transmission.
Nonetheless, Xu further teaches and suggests determining whether a random access transmission is transmitted using a receive beam corresponding to a new candidate beam, wherein determining whether to adjust the delta power ramp-up parameter is based at least in part on the random access transmission ([0309]; [0313]; [0469]; teaches adjusting transmit power control command of the uplink beam by determining power ramping factor).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag Shah can be reached on (571) 272-3144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
December 3, 2022